Citation Nr: 0906142	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to basic eligibility for VA nonservice-
connected pension benefits.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for cataract.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The appellant claims qualifying service as a Philippine 
veteran during World War II.

The appellant served in the Philippine Commonwealth Army from 
October 1941 to April 1942 and from January 1945 to January 
1946.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from May 2006 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The issue of the Veteran's cataract is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant's verified service in the Philippine 
Commonwealth Army during World War II is not qualifying 
service for purposes of establishing basic entitlement to 
nonservice-connected pension benefits.

2.  The appellant's arthritis, hypertension, and asthma did 
not have onset during active service or within one year of 
separation from active service and are not otherwise 
etiologically related to the appellant's active service.


CONCLUSIONS OF LAW

1.  The appellant does not meet the criteria for entitlement 
to basic eligibility for VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.7, 3.40, 3.41, 3.203 (2008).

2.  The criteria for service connection for arthritis, 
hypertension, and asthma have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for pension benefits

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine veteran is limited by law to the award of a 
narrowly defined set of benefits.  Under 38 U.S.C.A. § 107, a 
Philippine veteran who served in the Philippine Commonwealth 
Army, including certain organized guerilla forces in the 
service of the U.S. Armed Forces, as well as those veterans 
who served in the Philippine Scouts, may receive only the 
following types of benefits: (1) benefits under contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) payments to missing persons under chapter 10 of 
title 37 of the U.S. Code; (3) death and disability 
compensation under chapter 11 of title 38 of the U.S. Code; 
and (4) dependency and indemnity compensation under chapter 
13 of title 38 of the U.S. Code.  See 38 U.S.C.A. § 
107(a)(1)-(3); 38 C.F.R. §§ 3.7(p), 3.40, 3.41 and 3.203.  
See Fazon v. Brown, 9 Vet. App. 319, 321 (1996) (holding that 
claimant's with qualifying guerilla service are not eligible 
for VA non service-connected pension benefits).

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

In April 2006, the RO received a certification from the 
National Personnel Records Center (NPRC) determining that the 
appellant served in the Philippine Commonwealth Army from 
October 1941 to April 1942 and from January 1945 to January 
1946.  This is not qualifying service for purposes of non-
service connected pension under the law.  38 U.S.C.A. §§ 107, 
1521; 38 C.F.R. §§ 3.7(p), 3.40, 3.41 and 3.203.  The claim, 
therefore, lacks legal merit and must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(that in case where law, as opposed to the facts, is 
dispositive of the claim, claim should be denied or appeal to 
Board terminated because of absence of legal merit or lack of 
entitlement under law).

The appellant has identified no other periods of service 
other than those verified by the NPRC.  A further search of 
service records for the appellant would be unnecessary and 
superfluous, as discussed below in the Duties to notify and 
assist portion of this decision.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and 
cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The record is absent for any report of symptoms of or 
treatment for arthritis, hypertension, and asthma during 
service.  In his sworn processing affidavits from April 1945 
and January 1946, the appellant made no mention of arthritis, 
high blood pressure, or asthma.  These reports tend to show 
that the appellant did not have arthritis, hypertension, or 
asthma in active service, providing evidence against his 
claim as he fails to satisfy the second requirement for 
service connection.

Furthermore, because there is no finding of arthritis or 
hypertension within one year after separation from active 
service, the presumptive provisions for chronic diseases are 
not for application.

There is no competent medical evidence of record indicating a 
medical nexus between his arthritis, hypertension, or asthma 
and any disease or event incurred during active service many 
years ago.  Indeed, over 20 years had lapsed before the 
appellant first sought treatment from Dr. "P.B." for these 
disabilities.  In rendering a determination on the merits of 
a claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In short, 
the post-service treatment record also provides evidence 
against this claim.

Importantly, beyond the negative evidence cited above, there 
is no indication of a connection between service and the 
disabilities at issue other than then appellant's statements, 
which the Board must find is outweighed by the service and 
post-service treatment records, which are both found to 
provide evidence against these claims. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for arthritis, hypertension, 
and asthma, and his claims must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied prior to the 
initial RO adjudication.  This was accomplished by way of 
letters sent to the appellant in March 2006.  The letter 
dated March 7, 2006 fully addressed all three notice elements 
and informed the appellant of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The March 20, 2006 
letter also informed the appellant as to how VA assigns 
disability ratings and effective dates.  These letters were 
sent prior to the initial RO decision regarding the 
appellant's claims for service connection and nonservice-
connected disability pension.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the appellant's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
appellant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, VA has not obtained a medical opinion as to whether the 
appellant's claimed disabilities had onset during service or 
were otherwise etiologically related to his service.  The 
record is absent for any evidence of the second element 
discussed in McLendon, an event, injury, or disease occurring 
in service or within a presumptive period.  For that matter, 
there is no competent evidence of record of any association 
between the appellant's disabilities and his service.  

Furthermore, the Board has carefully considered the Court's 
language in Mclendon that the threshold for showing this 
association is a low one.  However, there is a threshold.  In 
this case, there is no indication that the disabilities or 
symptoms may be associated with the appellant's service.  Nor 
is there any speculative medical evidence of an association.  
Rather, only the appellant's contentions provide any 
suggestion of such associations.  

If an appellant's mere contention, standing alone, that his 
claimed disabilities are related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the appellant will necessarily so contend.  

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  The Board does not find the appellant's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

For these reasons, the Board declines to afford the appellant 
a VA examination or obtain a medical opinion in this case.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received NPRC 
certification, medical records from the Veterans Memorial 
Medical Center, private medical records from Camiling 
Emergency Hospital, medical records from Dr. P.B and 
enlistment records.  

In this case, there is every indication that all records of 
treatment for the claimed disabilities are already associated 
with the claims file and no indication that any additional 
relevant evidence is outstanding.  Further, as stated above, 
the appellant has claimed no other dates of service with an 
entity not already acknowledged in the record.  In such an 
instance, a remand would merely expend government resources 
with no benefit flowing to the veteran; such remands are to 
be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for asthma is denied. 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the appellant 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
appellant, and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2008).

In May 2006, the RO denied the appellant's claim for service 
connection for hypertension, arthritis, cataract, and asthma.  
In June 2006, the RO denied the appellant's claim for basic 
eligibility for VA nonservice-connected pension benefits.  
The appellant filed a notice of disagreement, dated October 
2006, to the RO's decision regarding pension benefits, 
asthma, and arthritis.  The RO subsequently issued a 
statement of the case in February 2007 for those issues.

In his substantive appeal for the three claims listed above, 
dated May 2007, VA received a notice of disagreement to the 
RO's decision regarding service connection for hypertension 
and cataract.  The substantive appeal indicated "[t]hat all 
my claim for compensation and pension are denied."  Given 
that the RO subsequently treated this statement as a notice 
of disagreement for hypertension and issued a statement of 
the case with respect to the appellant's hypertension claim, 
the Board also recognizes this statement as a notice of 
disagreement to all claims filed, including service 
connection for cataract.  

A Statement of the Case has not yet been issued with regard 
to the notice of disagreement in May 2007 for the appellant's 
claim for service connection for cataract.  See 38 U.S.C.A. § 
7105(d)(1).

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case with respect to the 
appellant's claim for service connection for cataract.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the 
case with regard to the May 2006 rating 
decision that denied the claim for service 
connection for cataract.  The appellant 
should be informed of his appellate rights 
and of the actions necessary to perfect an 
appeal on these issues.  Thereafter, these 
issues are to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


